Morphy, J.
The syndic, in this case, filed a tableau of distribution, showing that there was nothing coming to the ordinary creditors, and that those who held privileges or mortgages, would have tb contribute to the payment of the costs and charges incident to the settlement of the estate. M. L. De Pontalba, a privivileged creditor of the insolvents for house rent, opposed the claims of all the creditors placed on the tableau, and, in particular, that of Victor Debouchel, who was set down as a mortgage creditor, for $6248 39. Her claim for rent was, on the other hand, opposed by Debouchel, as unfounded. After hearing the parties, the the judge below dismissed both oppositions. M. L. De Pontalba has appealed.
The appellant has failed to make Debouchel a party to this appeal. Its dismissal is prayed for on this ground. We have repeatedly held that when a suitor seeks relief, at our hands, against a judgment, he must bring before us all the parties thereto, who might have an interest in its remaining undisturbed. The real party in interest in this controversy is Debouchel, not the syndic. To the latter it must be a matter of indifference who receives the funds he is called upon to distribute, or in what rank the particular creditors are placed on the tableau. If he have any interest at all in a conflict of this kind, it is one adverse to the claim of Debouchel, because the syndic is the representative of the- mass of the creditors, who would be entitled to receive a dividend, if this claim were rejected. The law has reserved to the creditors, who are all plaintiffs and all defendants in a concurso, the right of *437watching over their interests, and of protecting themselves in their individual capacities. When, therefore, a judgment has been rendered, securing to one creditor a privilege or mortgage, on a tableau of distribution, he must be made a party to the appeal by which any other creditor, or the syndic, may 'seek to have such judgment reversed. 7 Mart. N. S. 447. 15 La. 362. 1 Robinson, 274.

Appeal dismissed.